IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00354-CR
 
Ina Lee Turner,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 06-06200-CRF-361
 

MEMORANDUM  Opinion

 




Ina Lee Turner perfected this appeal from his
conviction for felony driving while intoxicated.  He has since died in prison. 
Turner’s counsel has filed a motion to abate the appeal supported by a
certified copy of Turner’s death certificate.  See Freeman v. State,
11 S.W.3d 240, 240 (Tex. Crim. App. 2000) (per curiam).  Turner’s death
deprives this Court of jurisdiction.  Id.  Accordingly, the motion is
granted, and this appeal is permanently abated.  See Tex. R. App. P. 7.1(a)(2); Freeman,
11 S.W.3d at 240.
 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal permanently abated
Opinion delivered and
filed October 1, 2008
Do not publish
[CRPM]
 


:Palatino'>                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed June 27, 2007
[CV06]